DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed on March 9, 2021 is approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,652,574 to Sayegh.
Sayegh discloses a device (20) for deterring theft of an article, comprising: one or more ampules (170); a permanent staining substance to be contained in said one or more ampules, said permanent staining substance is of the type that changes the composition of the article (column 10, lines 1-15); a housing (22 and 24) which encloses said one or more ampules; a means to allow said permanent staining substance to escape (172) if said one or more ampules is fractured; an elongated pin type connecting unit (34) extending from the housing; and an RFID circuit (124) within said housing, said RFID circuit comprising an integrated chip (resonant tag circuit) and an antenna (130, 136); wherein said device is adapted to be attached to a locking unit (55) to secure said device to said article, as in claim 1.
Sayegh also discloses said means to allow said permanent staining substance to escape if said one or more ampules is fractured comprises a plurality of holes (172) which allow said 

Sayegh further discloses a method of upgrading an ink-stain antitheft tag comprising a conventional ink-stain pin and a locking unit (55) to thereby provide additional technological functions to the ink-stain antitheft tag comprising the steps of (a) separating the conventional ink-stain pin from the locking unit of the ink-stain antitheft tag (column 6, lines 10-31), (b) replacing the conventional ink-stain pin with a new ink-stain pin (20) comprising one or more ampules (170); a permanent staining substance to be contained in said one or more ampules, said permanent staining substance is of the type that changes the composition of the article (column 10, lines 1-15); a housing (22 and 24) which encloses said one or more ampules; a means to allow said permanent staining substance to escape (172) if said one or more ampules is fractured; an elongated pin type connecting unit (34) extending from the housing; and an RFID circuit (124) within said housing, said RFID circuit comprising an integrated chip (resonant tag circuit) and an antenna (130, 136); wherein said new ink-stain pin is adapted to be attached to said locking unit (figure 3), and (c) wherein the upgraded ink-stain anti-theft tag is adapted to be attached to an article and provide additional technological functions to the anti-theft tag (column 1, lines 26-39), as in claim 10.
Sayegh additionally discloses said means to allow said permanent staining substance to escape if said one or more ampules is fractured comprises a plurality of holes (172) which allow said permanent staining substance to escape if said one or more ampules is fractured (column 10, lines 1-15), as in claim 11.

Allowable Subject Matter
Claims 3-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of said housing comprising a break away element in said cover compartment, as well as said additional technological functions comprises inventory management and control. 

Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive.  In response to the argument that Sayegh does not disclose an elongated pin type connecting unit extending from the housing, the examiner respectfully disagrees.  The applicant alleges element 34 of Sayegh is not a pin type connecting unit, however it is explicitly disclosed in column 5, lines 39-64, elongate pin 52 is maintained within an opening 38 as defined by jaws 96 and 98 of connecting unit 34 in a secure, yet removable, manner, thus a connecting unit for receiving an elongated pin, where the jaws extend in a direction from the base plane of the housing.
In regards to the argument that Sayegh does not disclose an RFID circuit within the housing, the RFID circuit comprising an integrated chip and an antenna, the examiner respectfully disagrees.  Sayegh explicitly discloses, in column 7, line 26-column 8, line 7, the alarm circuit is of the type employed with a RFID type security system, and thus one recognizes .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
March 11, 2021